DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Filing Dates
It is noted that in this Non-Final Rejection, the examiner cites U.S. 2022/0023471 by Gill.  This Gill reference has a filing date of 7/15/2021, and this Gill reference claims priority to U.S. Provisional Application 63/055701, which was filed 7/23/2020.  The filing date of the Gill’s 2022/0023471 occurred after the filing date (8/24/2020) of applicant’s own provisional application (U.S. 63/069640), but the filing date of Gill’s provisional 63/055701 does predate the filing date of applicant’s provisional 63/069640.  Enclosed with this Non-Final Rejection is a copy of Gill’s 63/055701.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0023471 by Gill in view of U.S. 2005/0178410 by Levy in view of U.S. 2019/0299256 by Reinhardt. 
With regard to claim 1, Gill teaches a method of cleaning and disinfecting a surface and subsequently using an electrostatic applicator to apply an antimicrobial product to the surface, wherein the antimicrobial product forms a prophylactic film that advantageously prevents future microbial growth (Abstract; 0027-0036 and 0042).  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  Gill’s cleaning and disinfection comprises applying a disinfectant solution to the surface (Par. 0030-0033), and this applying of disinfectant solution corresponds to applicant’s step “d” in claim 1.  Gill’s subsequent use of an electrostatic applicator to apply the film-forming antimicrobial product (see Par. 0035-0042) corresponds to applicant’s step “e”.  
Gill does not teach applying a degreaser solution to the treated surface.
Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface (Par. 0001, 0009, 0022-0024, and 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill such that Levy’s cleaning and disinfection step is performed on the surface prior to Gill’s step of applying the film-forming antimicrobial product, wherein performing Levy’s cleaning and disinfection step comprises applying superheated steam together with solvent degreaser on the to-be-disinfected surface.  Gill teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface, and the motivation for performing the modification would be to use Levy’s cleaning and disinfection technique to ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy, the cleaning and disinfecting with superheated steam together with solvent degreaser reads on applicant’s step “a” and step “c”. 
The combination of Gill in view of Levy does not teach power washing the surface using water.
Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine, and Reinhardt teaches that power washing a surface can successfully be performed with ejected pressurized water at a temperature greater than ambient temperature (Abstract; Par. 0046-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gill in view of Levy such that Reinhardt’s power washing technique is also used to clean the surface prior to the prior to the step of applying the film-forming antimicrobial product, wherein Reinhardt’s power washing technique comprises ejecting pressurized water heated at a temperature above ambient temperature.  The combination of Gill in view of Levy teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine, and Reinhardt teaches that power washing a surface can successfully be performed with ejected pressurized water at a temperature greater than ambient temperature.  The motivation for performing the modification would be to use Reinhardt’s power washing technique to further ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy in view of Reinhardt, the power washing step corresponds to applicant’s step “b”.
With regard to claim 5, in the combination of Gill in view of Levy in view of Reinhardt, a touch time of at least one minute occurs after applying the disinfectant solution to the surface (Par. 0034 of Gill), and this touch time occurs before a contaminant level of the surface is measured, wherein this measurement can be considered final because it is the measurement of a contaminant at the end of a period of time (Par. 0043-0047 of Gill).  
With regard to claim 7, in the combination of Gill in view of Levy in view of Reinhardt, the temperature of the superheated steam (in the disinfection step that corresponds to applicant’s steps “a” and step “c”) is about 180°C (Par. 0023 of Levy), which, in accordance with MPEP 2144.05, is considered to render applicant’s range of at least 120°C obvious due to the overlap of ranges.  
With regard to claim 8, in the combination of Gill in view of Levy in view of Reinhardt, the antimicrobial product is a mechanical kill product that kills pathogens by rupturing cellular walls (Par. 0041).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0023471 by Gill in view of U.S. 2005/0178410 by Levy in view of U.S. 2019/0299256 by Reinhardt as applied to claim 1 above, and further in view of U.S. 2018/0010076 by Kim.
With regard to claim 2, the combination of Gill in view of Levy in view of Reinhardt teaches that undesired living contaminants on the treated surface can be measured (Par. 0043-0047 of Gill), but the combination of Gill in view of Levy in view of Reinhardt does not recite measuring the contaminant level prior to performing any disinfectant step.
Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  
Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine (Par. 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt such that the level of undesired living contaminants is measured both before and after the disinfection routine (said disinfection routine of Gill in view of Levy in view of Reinhardt comprises the steps that correspond to applicant’s steps “a” through “d”) is performed in order to ensure that the disinfection routine is clearing the surface of undesired living contaminants prior to the later formation of the prophylactic film.  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth, and Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine.  The motivation for performing the modification would be to use the before-and-after measuring of contaminants to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic layer.  
With regard to claim 3, in the developed combination of Gill in view of Levy in view of Reinhardt in view of Kim, the level of undesired living contaminants is measured both before and after the disinfection routine (said disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “a” through “d”) is performed in order to ensure that the disinfection routine is clearing the surface of undesired living contaminants prior to the later formation of the prophylactic film.  In this developed combination of Gill in view of Levy in view of Reinhardt in view of Kim, the measurement of the level of undesired living contaminants performed after the disinfection routine corresponds to applicant’s step of measuring a “final” contaminant level.  
With regard to claim 4, in the combination of Gill in view of Levy in view of Reinhardt in view of Kim, the measurement of the “final” contamination level is done to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  The combination of Gill in view of Levy in view of Reinhardt in view of Kim does not teach comparing the result of the measurement of the “final” contamination level to a threshold value to determine if further disinfection is needed before moving on to the later formation of the prophylactic film.  However, Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  In the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt in view of Kim such that the disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim (said disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “a” through “d”) is repeated when the measurement of the “final” contamination level indicates that the surface has not been cleared of contaminants to a desired, predetermined extent.  As discussed, in the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and the motivation for performing the modification would be to ensure that the treated surface is successfully cleaned prior to the application of the film-forming antimicrobial product, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0023471 by Gill in view of U.S. 2005/0178410 by Levy in view of U.S. 2018/0071759 by Steffen in view of U.S. 2019/0299256 by Reinhardt. 
With regard to claim 1, Gill teaches a method of cleaning and disinfecting a surface and subsequently using an electrostatic applicator to apply an antimicrobial product to the surface, wherein the antimicrobial product forms a prophylactic film that advantageously prevents future microbial growth (Abstract; 0027-0036 and 0042).  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  Gill’s cleaning and disinfection comprises applying a disinfectant solution to the surface (Par. 0030-0033), and this applying of disinfectant solution corresponds to applicant’s step “d” in claim 1.  Gill’s subsequent use of an electrostatic applicator to apply the film-forming antimicrobial product (see Par. 0035-0042) corresponds to applicant’s step “e”.  
Gill does not teach applying a degreaser solution to the treated surface.
Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface (Par. 0001, 0009, 0022-0024, and 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill such that Levy’s cleaning and disinfection step is performed on the surface prior to Gill’s step of applying the film-forming antimicrobial product, wherein performing Levy’s cleaning and disinfection step comprises applying superheated steam together with solvent degreaser on the to-be-disinfected surface.  Gill teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface, and the motivation for performing the modification would be to use Levy’s cleaning and disinfection technique to ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy, the cleaning and disinfecting with superheated steam together with solvent degreaser reads on applicant’s step “a” and step “c”. 
The combination of Gill in view of Levy does not teach power washing the surface using water.
Steffen teaches that when cleaning a surface, power washing with high-temperature, high-pressure water can successfully be used to clean a surface (Abstract; Par. 0006-0008, 0027-0030, and 0036).  Steffen teaches having the water of the power washing heated up a to temperature of about 160°C (Par. 0030)
Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine (Abstract; Par. 0046-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gill in view of Levy such that Steffen’s power washing technique is also used to clean the surface prior to the prior to the step of applying the film-forming antimicrobial product, wherein Steffen’s power washing technique comprises ejecting pressurized water heated to a temperature above ambient temperature.  The combination of Gill in view of Levy teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Steffen teaches that when cleaning a surface, power washing with high-temperature, high-pressure water can successfully be used to clean a surface.  Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine.  The motivation for performing the modification would be to use Steffen’s power washing technique to further ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy in view of Steffen in view of Reinhardt, the power washing step corresponds to applicant’s step “b”.
With regard to claim 5, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt, a touch time of at least one minute occurs after applying the disinfectant solution to the surface (Par. 0034 of Gill), and this touch time occurs before a contaminant level of the surface is measured, wherein this measurement can be considered final because it is the measurement of a contaminant at the end of a period of time (Par. 0043-0047 of Gill).  
With regard to claim 6, the combination of Gill in view of Levy in view of Steffen in view of Reinhardt, as developed thus far, does not specify that water used to perform the power washing has a temperature of at least 120°C and a pressure of at least 3500 psi.  However, Steffen teaches that when performing cleaning with power washing, cleaning can successfully be performed with water at a temperature of up to about 160°C and a pressure of from about 5,000 psi to about 10,000 psi (Par. 0007, 0027, 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gill in view of Levy in view of Steffen in view of Reinhardt such that the power washing is performed using water at a temperature of up to about 160°C and a pressure of from about 5,000 psi to about 10,000 psi because Steffen teaches that such temperature and pressure values can successfully be used to perform power washing.  In accordance with MPEP 2144.05, applicant’s temperature and pressure ranges specified in claim 6 are considered to be obvious due to the overlap of ranges with the temperature and pressure ranges used in the power washing of this developed combination of Gill in view of Levy in view of Steffen in view of Reinhardt.
With regard to claim 7, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt, the temperature of the superheated steam (in the disinfection step that corresponds to applicant’s steps “a” and step “c”) is about 180°C (Par. 0023 of Levy), which, in accordance with MPEP 2144.05, it is considered to render applicant’s range of at least 120°C obvious due to the overlap of ranges.  
With regard to claim 8, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt, the antimicrobial product is a mechanical kill product that kills pathogens by rupturing cellular walls (Par. 0041).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0023471 by Gill in view of U.S. 2005/0178410 by Levy in view of U.S. 2018/0071759 by Steffen in view of U.S. 2019/0299256 by Reinhardt as applied to claim 1 above, and further in view of U.S. 2018/0010076 by Kim.
With regard to claim 2, the combination of Gill in view of Levy in view of Steffen in view of Reinhardt teaches that undesired living contaminants on the treated surface can be measured (Par. 0043-0047 of Gill), but the combination of Gill in view of Levy in view of Steffen in view of Reinhardt does not recite measuring the contaminant level prior to performing any disinfectant step.
Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  
Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine (Par. 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt such that the level of undesired living contaminants is measured both before and after the disinfection routine (said disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt comprises the steps that correspond to applicant’s steps “a” through “d”) is performed in order to ensure that the disinfection routine is clearing the surface of undesired living contaminants prior to the later formation of the prophylactic film.  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth, and Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine.  The motivation for performing the modification would be to use the before-and-after measuring of contaminants to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic layer.  
With regard to claim 3, in the developed combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the level of undesired living contaminants is measured both before and after the disinfection routine (said disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “a” through “d”) is performed in order to ensure that the disinfection routine is clearing the surface of undesired living contaminants prior to the later formation of the prophylactic film.  In this developed combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the measurement of the level of undesired living contaminants performed after the disinfection routine corresponds to applicant’s step of measuring a “final” contaminant level.  
With regard to claim 4, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the measurement of the “final” contamination level is done to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  The combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim does not teach comparing the result of the measurement of the “final” contamination level to a threshold value to determine if further disinfection is needed before moving on to the later formation of the prophylactic film.  However, Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  In the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim such that the disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim (said disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “a” through “d”) is repeated when the measurement of the “final” contamination level indicates that the surface has not been cleared of contaminants to a desired, predetermined extent.  As discussed, in the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and the motivation for performing the modification would be to ensure that the treated surface is successfully cleaned prior to the application of the film-forming antimicrobial product, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0023471 by Gill in view of U.S. 2005/0178410 by Levy in view of U.S. 2019/0299256 by Reinhardt in view of U.S. 2018/0010076 by Kim.
With regard to claim 9, Gill teaches a method of cleaning and disinfecting a surface and subsequently using an electrostatic applicator to apply an antimicrobial product to the surface, wherein the antimicrobial product forms a prophylactic film that advantageously prevents future microbial growth (Abstract; 0027-0036 and 0042).  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  Gill’s cleaning and disinfection comprises applying a disinfectant solution to the surface (Par. 0030-0033), and this applying of disinfectant solution corresponds to applicant’s step “e” in claim 9.  
Gill does not teach applying a degreaser solution to the treated surface.
Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface (Par. 0001, 0009, 0022-0024, and 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill such that Levy’s cleaning and disinfection step is performed on the surface prior to Gill’s step of applying the film-forming antimicrobial product, wherein performing Levy’s cleaning and disinfection step comprises applying superheated steam together with solvent degreaser on the to-be-disinfected surface.  Gill teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface, and the motivation for performing the modification would be to use Levy’s cleaning and disinfection technique to ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy, the cleaning and disinfecting with superheated steam together with solvent degreaser reads on applicant’s step “b”. 
The combination of Gill in view of Levy does not teach power washing the surface using water.
Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine, and Reinhardt teaches that power washing a surface can successfully be performed with ejected pressurized water at a temperature greater than ambient temperature (Abstract; Par. 0046-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gill in view of Levy such that Reinhardt’s power washing technique is also used to clean the surface prior to the prior to the step of applying the film-forming antimicrobial product, wherein Reinhardt’s power washing technique comprises ejecting pressurized water heated at a temperature above ambient temperature.  The combination of Gill in view of Levy teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine, and Reinhardt teaches that power washing a surface can successfully be performed with ejected pressurized water at a temperature greater than ambient temperature.  The motivation for performing the modification would be to use Reinhardt’s power washing technique to further ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy in view of Reinhardt, the power washing step corresponds to applicant’s step “c”.
The combination of Gill in view of Levy in view of Reinhardt, as developed thus far, does not specify performing a steam application step separate from the earlier superheated-steam-and-degreaser step.  
Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface, wherein the superheated steam has a temperature of about 180°C (Par. 0001, 0009, 0022-0024, and 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt such that Levy’s steam of cleaning and disinfecting with superheated steam together with solvent degreaser is performed again in the disinfection routine of Gill in view of Levy in view of Reinhardt, wherein the temperature of the superheated steam is about 180°C.  In this combination of Gill in view of Levy in view of Reinhardt, this second performance of Levy’s steam cleaning and disinfecting corresponds to applicant’s step “d”.  Gill teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam at about 180°C together with solvent degreaser onto the to-be-disinfected surface, and the motivation for performing the modification would be to repeat Levy’s cleaning and disinfection technique to ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.
The combination of Gill in view of Levy in view of Reinhardt, as developed thus far, does not specify that the power washing (which corresponds to applicant’s step “c”) is performed after the first treatment of the surface with the superheated steam (which corresponds to applicant’s step “b”), and the combination of Gill in view of Levy in view of Reinhardt does not specify that the second treatment of the surface with superheated steam (which corresponds to applicant’s step “d”) is performed after said power washing.  However, in the method of Gill in view of Levy in view of Reinhardt, since each of those three steps (the first steam step that corresponds to applicant’s “b”, the power washing that corresponds to applicant’s “c”, and the second steam step that corresponds to applicant’s “d”) are cleaning steps for cleaning the targeted surface such that the prophylactic film can later be formed in the absence of contaminants, it would have been obvious to one of ordinary skill in the art to perform the three steps in that order (that is, the step corresponding to “b”, then the step corresponding to “c”, and then the step corresponding to “d”) because, since each of those three steps is a cleaning step, one of ordinary skill in the art would expect that performing the steps in that particular order would result in the treated surface successfully being cleaned.  
The combination of Gill in view of Levy in view of Reinhardt teaches that undesired living contaminants on the treated surface can be measured (Par. 0043-0047 of Gill), but the combination of Gill in view of Levy in view of Reinhardt does not recite measuring the contaminant level prior to performing any disinfectant step.
Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  
Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine (Par. 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt such that the level of undesired living contaminants is measured both before and after the disinfection routine (said disinfection routine of Gill in view of Levy in view of Reinhardt comprises the steps that correspond to applicant’s steps “b” through “e”) is performed in order to ensure that the disinfection routine is clearing the surface of undesired living contaminants prior to the later formation of the prophylactic film.  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth, and Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine.  The motivation for performing the modification would be to use the before-and-after measuring of contaminants to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic layer.  In this developed combination of Gill in view of Levy in view of Reinhardt in view of Kim, the measurement of the level of undesired living contaminants performed after the disinfection routine corresponds to applicant’s step of measuring a “final” contaminant level.  
With regard to claim 10, in the combination of Gill in view of Levy in view of Reinhardt in view of Kim, the measurement of the “final” contamination level is done to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  The combination of Gill in view of Levy in view of Reinhardt in view of Kim does not teach comparing the result of the measurement of the “final” contamination level to a threshold value to determine if further disinfection is needed before moving on to the later formation of the prophylactic film.  However, Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  In the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt in view of Kim such that the disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim (said disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “b” through “e”) is repeated when the measurement of the “final” contamination level indicates that the surface has not been cleared of contaminants to a desired, predetermined extent.  As discussed, in the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and the motivation for performing the modification would be to ensure that the treated surface is successfully cleaned prior to the application of the film-forming antimicrobial product, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  
With regard to claim 11, in the combination of Gill in view of Levy in view of Reinhardt in view of Kim, the measurement of the “final” contamination level is done to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  The combination of Gill in view of Levy in view of Reinhardt in view of Kim does not teach comparing the result of the measurement of the “final” contamination level to a threshold value to determine if the surface is ready for the formation of the prophylactic film.  However, Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  In the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt in view of Kim such that the disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim (said disinfection routine of Gill in view of Levy in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “b” through “e”) is repeated when the measurement of the “final” contamination level indicates that the surface has not been cleared of contaminants to a desired, predetermined extent, and wherein the formation of the prophylactic film on the surface is begun when said measurement of the “final” contamination level indicates that the surface has indeed been cleared of contaminants to the desired, predetermined extent.  As discussed, in the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and the motivation for performing the modification would be to ensure that the treated surface is successfully cleaned prior to the application of the film-forming antimicrobial product, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  As discussed above in the rejection of claim 9, an electrostatic applicator is used to apply the film-forming antimicrobial product to the surface (see Par.  0027-0036 and 0042 of Gill).  
With regard to claim 12, in the combination of Gill in view of Levy in view of Reinhardt in view of Kim, the antimicrobial product is a mechanical kill product that kills pathogens by rupturing cellular walls (Par. 0041 of Gill).  
With regard to claim 13, the combination of Gill in view of Levy in view of Reinhardt in view of Kim, as developed thus far, does not recite having a touch time of at least one minute between applying Gill’s disinfectant solution and performing the measurement of the “final” contamination level.  However, Gill provides examples of applying disinfectant solution to a treated surface for a minute in order to achieve the desired elimination of particular organisms (see Par. 0051 and Table 1 of Gill).  Since Gill’s disinfectant solution used in the method of Gill in view of Levy in view of Reinhardt in view of Kim uses chemistry to eliminate organic contaminants, the amount of time that the disinfectant solution is allowed to contact the treated surface before the start of sensing the “final” contaminant level is considered to be a result-effective variable because the disinfectant solution needs to contact the treated surface for sufficient time in order to perform its intended elimination of contaminants, and therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Reinhardt in view of Kim such that the amount of time the disinfectant solution is allowed to contact the treated surface before the start of sensing the “final” contaminant level is optimized, thus ensuring that contaminants are eliminated prior to the start of sensing the “final” contaminant level.  
With regard to claim 15, in the combination of Gill in view of Levy in view of Reinhardt in view of Kim, the temperature of the superheated steam (in the disinfection step that corresponds to applicant’s step “d”) is about 180°C (Par. 0023 of Levy), which, in accordance with MPEP 2144.05, is considered to render applicant’s range of at least 120°C obvious due to the overlap of ranges.  
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0023471 by Gill in view of U.S. 2005/0178410 by Levy in view of U.S. 2018/0071759 by Steffen in view of U.S. 2019/0299256 by Reinhardt in view of U.S. 2018/0010076 by Kim.
With regard to claim 9, Gill teaches a method of cleaning and disinfecting a surface and subsequently using an electrostatic applicator to apply an antimicrobial product to the surface, wherein the antimicrobial product forms a prophylactic film that advantageously prevents future microbial growth (Abstract; 0027-0036 and 0042).  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  Gill’s cleaning and disinfection comprises applying a disinfectant solution to the surface (Par. 0030-0033), and this applying of disinfectant solution corresponds to applicant’s step “e” in claim 9.  
Gill does not teach applying a degreaser solution to the treated surface.
Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface (Par. 0001, 0009, 0022-0024, and 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill such that Levy’s cleaning and disinfection step is performed on the surface prior to Gill’s step of applying the film-forming antimicrobial product, wherein performing Levy’s cleaning and disinfection step comprises applying superheated steam together with solvent degreaser on the to-be-disinfected surface.  Gill teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface, and the motivation for performing the modification would be to use Levy’s cleaning and disinfection technique to ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy, the cleaning and disinfecting with superheated steam together with solvent degreaser reads on applicant’s step “b”.
The combination of Gill in view of Levy does not teach power washing the surface using water.
Steffen teaches that when cleaning a surface, power washing with high-temperature, high-pressure water can successfully be used to clean a surface (Abstract; Par. 0006-0008, 0027-0030, and 0036).  Steffen teaches having the water of the power washing heated up a to temperature of about 160°C (Par. 0030)
Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine (Abstract; Par. 0046-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gill in view of Levy such that Steffen’s power washing technique is also used to clean the surface prior to the prior to the step of applying the film-forming antimicrobial product, wherein Steffen’s power washing technique comprises ejecting pressurized water heated to a temperature above ambient temperature.  The combination of Gill in view of Levy teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Steffen teaches that when cleaning a surface, power washing with high-temperature, high-pressure water can successfully be used to clean a surface.  Reinhardt teaches that when decontaminating a surface with a decontamination routine, a power washing step can be used as a cleaning step in that decontamination routine.  The motivation for performing the modification would be to use Steffen’s power washing technique to further ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.  In this method of Gill in view of Levy in view of Steffen in view of Reinhardt, the power washing step corresponds to applicant’s step “c”.
The combination of Gill in view of Levy in view of Steffen in view of Reinhardt, as developed thus far, does not specify performing a steam application step separate from the earlier superheated-steam-and-degreaser step.  
Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam together with solvent degreaser onto the to-be-disinfected surface, wherein the superheated steam has a temperature of about 180°C (Par. 0001, 0009, 0022-0024, and 0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt such that Levy’s steam of cleaning and disinfecting with superheated steam together with solvent degreaser is performed again in the disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt, wherein the temperature of the superheated steam is about 180°C.  In this combination of Gill in view of Levy in view of Steffen in view of Reinhardt, this second performance of Levy’s steam cleaning and disinfecting corresponds to applicant’s step “d”.  Gill teaches (in Gill’s Par. 0029 and 0034) cleaning and disinfecting the surface prior to applying film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  Levy teaches that when attempting to clean and disinfect a surface, a disinfection step can comprise applying superheated steam at about 180°C together with solvent degreaser onto the to-be-disinfected surface, and the motivation for performing the modification would be to repeat Levy’s cleaning and disinfection technique to ensure that all microbes and viruses are removed from the treated surface prior to forming the prophylactic film.
The combination of Gill in view of Levy in view of Steffen in view of Reinhardt, as developed thus far, does not specify that the power washing (which corresponds to applicant’s step “c”) is performed after the first treatment of the surface with the superheated steam (which corresponds to applicant’s step “b”), and the combination of Gill in view of Levy in view of Steffen in view of Reinhardt does not specify that the second treatment of the surface with superheated steam (which corresponds to applicant’s step “d”) is performed after said power washing.  However, in the method of Gill in view of Levy in view of Steffen in view of Reinhardt, since each of those three steps (the first steam step that corresponds to applicant’s “b”, the power washing that corresponds to applicant’s “c”, and the second steam step that corresponds to applicant’s “d”) are cleaning steps for cleaning the targeted surface such that the prophylactic film can later be formed in the absence of contaminants, it would have been obvious to one of ordinary skill in the art to perform the three steps in that order (that is, the step corresponding to “b”, then the step corresponding to “c”, and then the step corresponding to “d”) because, since each of those three steps is a cleaning step, one of ordinary skill in the art would expect that performing the steps in that particular order would result in the treated surface successfully being cleaned.  
The combination of Gill in view of Levy in view of Steffen in view of Reinhardt teaches that undesired living contaminants on the treated surface can be measured (Par. 0043-0047 of Gill), but the combination of Gill in view of Levy in view of Steffen in view of Reinhardt does not recite measuring the contaminant level prior to performing any disinfectant step.
Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth (Par. 0029 and 0034).  
Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine (Par. 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt such that the level of undesired living contaminants is measured both before and after the disinfection routine (said disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt comprises the steps that correspond to applicant’s steps “b” through “e”) is performed in order to ensure that the disinfection routine is clearing the surface of undesired living contaminants prior to the later formation of the prophylactic film.  Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth, and Kim teaches that whether or not a disinfecting routine is successfully performing disinfection can be determined by measuring a contaminant level before and after the disinfecting routine.  The motivation for performing the modification would be to use the before-and-after measuring of contaminants to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic layer.  In this developed combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the measurement of the level of undesired living contaminants performed after the disinfection routine corresponds to applicant’s step of measuring a “final” contaminant level.  
With regard to claim 10, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the measurement of the “final” contamination level is done to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  The combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim does not teach comparing the result of the measurement of the “final” contamination level to a threshold value to determine if further disinfection is needed before moving on to the later formation of the prophylactic film.  However, Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  In the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim such that the disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim (said disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “b” through “e”) is repeated when the measurement of the “final” contamination level indicates that the surface has not been cleared of contaminants to a desired, predetermined extent.  As discussed, in the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and the motivation for performing the modification would be to ensure that the treated surface is successfully cleaned prior to the application of the film-forming antimicrobial product, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  
With regard to claim 11, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the measurement of the “final” contamination level is done to confirm that the disinfection routine is indeed clearing undesired living material from the surface, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  The combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim does not teach comparing the result of the measurement of the “final” contamination level to a threshold value to determine if the surface is ready for the formation of the prophylactic film.  However, Gill teaches that the cleaning and disinfection of the surface is performed prior to the application of the film-forming antimicrobial product such that the treated surface is cleared of microbes and viruses prior to forming the prophylactic film that prevents future growth.  In the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim such that the disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim (said disinfection routine of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim comprises the steps that correspond to applicant’s steps “b” through “e”) is repeated when the measurement of the “final” contamination level indicates that the surface has not been cleared of contaminants to a desired, predetermined extent, and wherein the formation of the prophylactic film on the surface is begun when said measurement of the “final” contamination level indicates that the surface has indeed been cleared of contaminants to the desired, predetermined extent.  As discussed, in the art of cleaning, it is well known to repeat a cleaning routine when a previous iteration of the said cleaning routine failed to achieve a desired, predetermined level of cleanliness, and the motivation for performing the modification would be to ensure that the treated surface is successfully cleaned prior to the application of the film-forming antimicrobial product, as Gill teaches that such clearing is desirable prior to forming the prophylactic film.  As discussed above in the rejection of claim 9, an electrostatic applicator is used to apply the film-forming antimicrobial product to the surface (see Par.  0027-0036 and 0042 of Gill).  
With regard to claim 12, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the antimicrobial product is a mechanical kill product that kills pathogens by rupturing cellular walls (Par. 0041 of Gill).  
With regard to claim 13, the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, as developed thus far, does not recite having a touch time of at least one minute between applying Gill’s disinfectant solution and performing the measurement of the “final” contamination level.  However, Gill provides examples of applying disinfectant solution to a treated surface for a minute in order to achieve the desired elimination of particular organisms (see Par. 0051 and Table 1 of Gill).  Since Gill’s disinfectant solution used in the method of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim uses chemistry to eliminate organic contaminants, the amount of time that the disinfectant solution is allowed to contact the treated surface before the start of sensing the “final” contaminant level is considered to be a result-effective variable because the disinfectant solution needs to contact the treated surface for sufficient time in order to perform its intended elimination of contaminants, and therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim such that the amount of time the disinfectant solution is allowed to contact the treated surface before the start of sensing the “final” contaminant level is optimized, thus ensuring that contaminants are eliminated prior to the start of sensing the “final” contaminant level.  
With regard to claim 14, the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, as developed thus far, does not specify that water used to perform the power washing has a temperature of at least 120°C and a pressure of at least 3500 psi.  However, Steffen teaches that when performing cleaning with power washing, cleaning can successfully be performed with water at a temperature of up to about 160°C and a pressure of from about 5,000 psi to about 10,000 psi (Par. 0007, 0027, 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim such that the power washing is performed using water at a temperature of up to about 160°C and a pressure of from about 5,000 psi to about 10,000 psi because Steffen teaches that such temperature and pressure values can successfully be used to perform power washing.  In accordance with MPEP 2144.05, applicant’s temperature and pressure ranges specified in claim 14 are considered to be obvious due to the overlap of ranges with the temperature and pressure ranges used in the power washing of this developed combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim.
With regard to claim 15, in the combination of Gill in view of Levy in view of Steffen in view of Reinhardt in view of Kim, the temperature of the superheated steam (in the disinfection step that corresponds to applicant’s step “d”) is about 180°C (Par. 0023 of Levy), which, in accordance with MPEP 2144.05, is considered to render applicant’s range of at least 120°C obvious due to the overlap of ranges.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 6, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714